  Case 15-36313         Doc 41     Filed 05/03/19 Entered 05/03/19 08:24:28              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-36313
         TUJWANA M CLEMONS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/26/2015.

         2) The plan was confirmed on 01/04/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/16/2019.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $34,210.00.

         10) Amount of unsecured claims discharged without payment: $131,668.13.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-36313        Doc 41       Filed 05/03/19 Entered 05/03/19 08:24:28                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,110.00
       Less amount refunded to debtor                             $90.00

NET RECEIPTS:                                                                                     $7,020.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $312.84
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,312.84

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
ADG FINANCIAL TRUST              Unsecured      1,600.00            NA              NA            0.00       0.00
AMERICAN FAMILY INSURANCE        Unsecured           0.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA           0.00            0.00           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         558.00          558.00          19.37       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         430.00          430.00          15.42       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA           0.00            0.00           0.00       0.00
CHECK N GO                       Unsecured         600.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      8,000.00       8,601.80        8,601.80        298.65        0.00
COMCAST                          Unsecured         700.00           NA              NA            0.00       0.00
CREST FINANCIAL                  Unsecured         800.00      1,183.09        1,183.09          41.08       0.00
DIRECTV LLC                      Unsecured         600.00        210.03          210.03           7.29       0.00
DISH NETWORK                     Unsecured         247.00           NA              NA            0.00       0.00
FCDB NPSL 2010-1                 Unsecured            NA       2,090.64        2,090.64          72.59       0.00
FEDERAL LOAN SERVICES            Unsecured      4,116.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      4,742.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      7,460.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      5,607.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      6,940.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      4,577.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      7,179.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      3,559.00            NA              NA            0.00       0.00
GLHEC & AFF                      Unsecured      4,108.00       9,471.46        9,471.46        328.85        0.00
ILLINOIS CASH ADVANCE            Unsecured      1,000.00            NA              NA            0.00       0.00
ILLINOIS LENDING CORP            Unsecured      1,000.00         571.82          571.82          19.85       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         167.00        167.29          167.29           5.81       0.00
NAVIENT                          Unsecured      1,222.00            NA              NA            0.00       0.00
NAVIENT                          Unsecured      1,222.00            NA              NA            0.00       0.00
NAVIENT                          Unsecured      3,260.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,946.00       1,946.60        1,946.60          69.79       0.00
RUSH OAK PARK                    Unsecured         250.00           NA              NA            0.00       0.00
Sovereign Advance                Unsecured      1,200.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-36313      Doc 41        Filed 05/03/19 Entered 05/03/19 08:24:28                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim        Claim        Principal       Int.
Name                               Class    Scheduled      Asserted     Allowed         Paid          Paid
ST IL TOLLWAY AUTHORITY         Unsecured         300.00           NA           NA            0.00        0.00
TOWN OF CICERO                  Unsecured         400.00           NA           NA            0.00        0.00
US DEPT OF ED FEDLOAN           Unsecured      8,186.00     52,663.56     52,663.56      1,828.46         0.00
WEBBANK                         Unsecured           0.00           NA           NA            0.00        0.00
WEST SUBURBAN HEALTH CARE       Unsecured          50.00           NA           NA            0.00        0.00
WEST SUBURBAN HOSPITAL MED CT   Unsecured         250.00           NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                Interest
                                                           Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                $0.00               $0.00
      Mortgage Arrearage                                     $0.00                $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                $0.00               $0.00
      All Other Secured                                      $0.00                $0.00               $0.00
TOTAL SECURED:                                               $0.00                $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00               $0.00
       Domestic Support Ongoing                              $0.00                $0.00               $0.00
       All Other Priority                                    $0.00                $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $77,894.29          $2,707.16                  $0.00


Disbursements:

       Expenses of Administration                             $4,312.84
       Disbursements to Creditors                             $2,707.16

TOTAL DISBURSEMENTS :                                                                         $7,020.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-36313         Doc 41      Filed 05/03/19 Entered 05/03/19 08:24:28                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
